Title: XIII. Thomas Jefferson to Thomas Paine, 19 June 1792
From: Jefferson, Thomas
To: Paine, Thomas



Dear Sir
Philadelphia June 19. 1792.

I received with great pleasure the present of your pamphlets, as well for the thing itself as that it was a testimony of your recollection. Would you believe it possible that in this country there should be high and important characters who need your lessons in republicanism, and who do not heed them? It is but too true that we have a sect preaching up and panting after an English constitution of king, lords, and commons, and whose heads are itching for crowns, coronets and mitres. But our people, my good friend, are firm and unanimous in their principles of republicanism, and there is no better proof of it than that they love what you write and read it with delight. The printers season every newspaper with extracts from your last, as they did before from your first part of the Rights of man. They have both served here to separate the wheat from the chaff, and to prove that tho the latter appears on the surface, it is on the surface only. The bulk below is sound and pure. Go on then in doing with your pen what in other times was done with the sword; shew that reformation is more practicable by operating on the mind than on the body of man, and be assured that it has not a more sincere votary, nor you a more ardent well-wisher than, Dear Sir, Your friend & servt,

Th: Jefferson

